221 S.E.2d 74 (1976)
28 N.C. App. 354
In the Matter of John Lewis CROUCH.
No. 7527DC644.
Court of Appeals of North Carolina.
January 7, 1976.
*75 Atty. Gen. Rufus L. Edmisten, by Asst. Atty. Gen. Parks H. Icenhour, Raleigh, for the State.
Roberts & Caldwell, P. A., by Jesse B. Caldwell, III, Mount Holly, for respondent.
MARTIN, Judge.
While it is clear from the record that the commitment period of ninety days has expired, this appeal is not moot. See In re Carter, 25 N.C.App. 442, 213 S.E.2d 409 (1975), and In re Mostella, 25 N.C.App. 666, 215 S.E.2d 790 (1975).
G.S. 122-58.7(i) provides: "To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others. The court shall record the facts which support its findings. (Emphasis added.)" In this case the commitment order is erroneous on its face since it fails to record the facts which support its findings as required by statute.
For the reasons stated, the order appealed from is
Reversed.
MORRIS and PARKER, JJ., concur.